Mr. Justice Philbrick delivered the opinion of the court. Appellee brought this action against appellant to recover for damag’es for failure to comply with the terms of an oil and gas lease executed by appellee to Hoblitzell and Company and assigned by Hoblitzell and Company to appellant. This is the second appeal to this court. In the first trial appellee recovered a judgment against appellant for $5,000 and an appeal was prosecuted to this court by appellant, that appeal was heard and opinion filed. 151 Ill. App. 102. This court in then determining the questions involved stated the law applicable thereto, and held that under this lease the plaintiff was entitled to recover, but held that while the court instructed the jury as to the correct measure of damages, that it erred in directing the jury as to the time when the right to damages accrued; by the instruction given the court informed the jury that the damages began to accrue to the plaintiff on the date of the assignment of the lease from Hoblitzell and Company to appellant; this court held that damages did not begin to accrue until the laying of the pipe line, according to the terms of the lease, and by reason of that error the judgment was reversed. The cause was reinstated in the trial court and a second trial had; the second trial was had before the. court without a jury, by agreement, and judgment rendered against appellant for $2,828, and costs, from which it prosecutes this second appeal. The record as it is now before the court is in substantially the same condition, so far as the evidence is concerned, as on the former appeal, the only difference being the addition of some expert testimony by appellant relative to the value of this oil land and conditions relating thereto. Counsel have attempted to reargue the entire case, involving the questions presented to this court on the former hearing. The former opinion and judgment of this court is binding, not only upon the trial court but upon this court, and we cannot review the questions then determined even though we should be inclined to do so. The former opinion elaborately set forth all of the facts and the law governing this case and it is unnecessary to repeat them, and this court is now bound thereby. Conner v. Conner, 163 Ill. App. 439. Appellant attempts to assign as error in this court the action of the trial court in refusing to hold its 3rd, 8th, 16th, 17th, 19th, 21st and 22nd propositions of law submitted to it. The former opinion of this court finally determined all the questions in these propositions, and the court could not do otherwise than refuse them. It committed no error in so doing. The questions of law presented to the trial court on the second hearing involved only the law as was determined by this court upon the former appeal and all questions determined by the former appeal are now res adjudicate!,. The trial court followed the rule laid down by this court in the former opinion as it was bound to do, and the questions so determined are not now subject to review in this court. The judgment will, therefore, be affirmed. Affirmed.